EXHIBIT 10.1
 
THIRD AMENDMENT OF TERM B CREDIT AGREEMENT




THIS THIRD AMENDMENT OF TERM B CREDIT AGREEMENT (this “Amendment”) is dated as
of September 3, 2009, and entered into by and among STANDARD PACIFIC CORP., a
Delaware corporation (“Borrower”), BANK OF AMERICA, N.A., a national banking
association (“Bank of America”), as Administrative Agent for the Lenders defined
below (in such capacity, together with its successors and assigns,
“Administrative Agent”), and each Lender that is a signatory to this Amendment.


R E C I T A L S


A.           Reference is hereby made to that certain Term Loan B Credit
Agreement dated as of May 5, 2006, by and among Borrower, Bank of America, as
Administrative Agent (in such capacity, “Administrative Agent”), and each of the
Lenders defined therein (such Lenders are collectively, the “Lenders” and
individually a “Lender”) (as amended, modified, renewed, restated, or replaced,
the “Term B Credit Agreement”).


B.           Reference is hereby made to that certain (a) Revolving Credit
Agreement dated as of August 31, 2005, executed by Borrower, Bank of America, as
Administrative Agent and L/C Issuer, and the Lenders defined therein (such
Lenders are collectively, the “Revolver Lenders” and individually a “Revolver
Lender”) (as amended, the “Revolving Credit Agreement”) and (b) Term Loan A
Credit Agreement dated as of May 5, 2006, by and among Borrower, Bank of
America, as Administrative Agent, and each of the Lenders defined therein (such
Lenders are collectively, the “Term A Lenders” and individually a “Term A
Lender”) (as amended, the “Term A Credit Agreement”).


C.           Capitalized terms used herein shall, unless otherwise indicated,
have the meanings set forth in the Term B Credit Agreement.


D.           By written notice dated August 12, 2009, Administrative Agent and
Borrower notified Lenders that certain provisions of the Term B Credit Agreement
have been amended under Section 11.1 of the Term B Credit Agreement as a result
of that certain Eighth Amendment to Revolving Credit Agreement and Seventh
Amendment to Term Loan A Credit Agreement executed to be effective as of
August 12, 2009, by and among Borrower, Bank of America, each Revolver Lender
and Term A Lender party thereto, and certain other parties.


E.           The parties hereto desire to further amend the provisions of
Section 4.2 and Section 8.21 of the Term B Credit Agreement, each as set forth
herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.           Amendments to Term B Credit Agreement.  By execution of this
Amendment, the parties hereto have agreed to amend the Term B Credit Agreement
as follows:


(a)           Section 1.1 of the Term B Credit Agreement is hereby amended to
delete the definitions of “Prime Rate” and replace such definition with the
following:


“Prime Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the sum of (i) the Federal Funds Rate plus (ii) one half of one
percent (0.50%), (b) the sum of (i) the Daily Floating Libor Rate plus (ii) one
and three quarters percent (1.75%), and (c) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate.”  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in the prime rate announced by Bank of America, the Federal
Funds Rate, or the Daily Floating Libor Rate shall take effect at the opening of
business on the day specified in the public announcement of such change.


(b)           Section 1.1 of the Revolving Credit Agreement is hereby amended to
add the following new definition thereto in the correct alphabetical order:


“Daily Floating LIBOR Rate” means, as of any date of determination, the per
annum rate of interest equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as reasonably selected by Administrative Agent
from time to time) at approximately 11:00 a.m. London time on the date of
determination for Dollar deposits being delivered in the London interbank market
for a term of one month commencing two (2) Business Days prior to that day.  If
such rate is not available at such time for any reason, then the rate for that
interest period will be determined by such alternate method as reasonably
selected by Administrative Agent.


(c)           Section 4.2 of the Term B Credit Agreement is hereby deleted in
its entirety and replaced with the following:


4.2           Other Fees.  Borrower shall pay to Administrative Agent, (a) for
its account and the accounts of Arranger and Lenders, the fees in the amounts
and at the times specified in the Fee Letter and (b) for any fiscal quarter in
which Borrower has failed to demonstrate compliance with at least one (1) of the
financial covenants set forth in Section 8.20(a), a fee, payable to the Lenders
on the date that is the forty-fifth (45th) day after the last day of such fiscal
quarter in an amount equal to the result of (i) fifty basis points (0.50%) times
(ii) the outstanding principal amount of all Term Loans as of such date, for
each such fiscal quarter.  Such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.


(d)           Clause (i) of Section 8.20(a) is hereby amended to add the
following sentence at the end thereof:


provided, however, that for each fiscal quarter ended after September 30, 2011,
Borrower shall not permit such ratio to be less than 1.25 to 1.0 thereafter;


(e)           Clause (ii) of Section 8.20(a) is hereby amended to delete the
“or” at the end thereof and to add the following sentence at the end thereof:


provided, however, that for each fiscal quarter ended after September 30, 2011,
Borrower shall not permit such ratio to be less than 1.25 to 1.0 thereafter; or


2.           Amendment of Term B Credit Agreement and Other Loan Documents.


(a)           All references in the Loan Documents to the Term B Credit
Agreement shall henceforth include references to the Term B Credit Agreement, as
modified and amended by this Amendment, and as may, from time to time, be
further modified, amended, renewed, extended, restated, increased, restated,
and/or replaced.


(b)           Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.


3.           REQUEST FOR APPROVAL.  THIS IS A REQUEST FOR APPROVAL AS DESCRIBED
IN SECTION 10.14 OF THE TERM B CREDIT AGREEMENT.  Pursuant to Section 10.14 of
the Term B Credit Agreement, Administrative Agent recommends that the amendments
set forth in Section 1 hereof be adopted by the Lenders.  Unless a Lender shall
give written notice to Administrative Agent that it objects to such
recommendation within fifteen (15) Business Days from the date hereof, such
Lender shall be deemed to have approved of the amendments set forth in Section
1.


4.           Ratifications.  Borrower (a) ratifies and confirms all provisions
of the Loan Documents as amended by this Amendment, (b) ratifies and confirms
that all guaranties, assurances, and liens granted, conveyed, or assigned to
Administrative Agent or any Lender under the Loan Documents are not released,
reduced, or otherwise adversely affected by this Amendment and continue to
guarantee, assure, and secure full payment and performance of the present and
future Obligations under the Term B Credit Agreement, and (c) agrees to perform
such acts and duly authorize, execute, acknowledge, deliver, file, and record
such additional documents, and certificates as Administrative Agent may
reasonably request in order to create, perfect, preserve, and protect such
guaranties, assurances, and liens.


5.           Representations.  Borrower represents and warrants to
Administrative Agent and the Term B Lenders that as of the date of this
Amendment: (a) this Amendment and each other document entered into by Borrower
and each Guarantor in connection with this Amendment (collectively, the
“Amendment Documents”), have been duly authorized, executed, and delivered by
Borrower and each Guarantor; (b) no action of, or filing with, any Governmental
Authority is required to authorize, or is otherwise required in connection with,
the execution, delivery, and performance of the Amendment Documents by Borrower
or any Guarantor; (c) the Loan Documents, as amended by this Amendment, are
valid and binding upon Borrower and each Guarantor and are enforceable against
Borrower and each Guarantor in accordance with their respective terms, except as
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally or by general principles of
equity; (d) the execution, delivery, and performance of this Amendment by
Borrower and each Guarantor do not require the consent of any other Person and
do not and will not constitute a violation of any order of any Governmental
Authority, or material agreements to which Borrower or any Guarantor is a party
thereto or by which Borrower or any Guarantor is bound; (e) all representations
and warranties in the Loan Documents (as modified by this Amendment) are true
and correct in all material respects on and as of the date of this Amendment,
except to the extent that (i) any of them speak to a different specific date, or
(ii) the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Term B Credit Agreement; and (f) both before
and after giving effect to this Amendment, no Default or Event of Default exists
under the Term B Credit Agreement.


6.           Conditions.  The amendments contained in Section 1 above shall not
be effective unless and until:


(a)           Administrative Agent shall have received this Amendment duly
executed by Borrower, Administrative Agent, and, subject to the conditions of
Section 3 above, the Majority Term B Lenders;


(b)           the representations and warranties in this Amendment are true and
correct in all material respects on and as of the date hereof, except to the
extent that (i) any of them speak to a different specific date, or (ii) the
facts on which any of them were based have been changed by transactions
contemplated or permitted by the Term B Credit Agreement; and


(c)           both before and after giving effect to this Amendment, no Default
or Event of Default exists under the Term B Credit Agreement.


7.           Continued Effect.  Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Term B Credit Agreement and the other Loan Documents, and all documents
executed in connection therewith, shall continue in full force and effect and
shall remain enforceable and binding in accordance with their respective terms.


8.           Miscellaneous.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment must be construed, and
its performance enforced, under California law, (d) if any part of this
Amendment is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (e) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document.


9.           Parties.  This Amendment binds and inures to each party hereto and
their respective successors and permitted assigns.


10.           RELEASE.  BORROWER AND EACH GUARANTOR HEREBY ACKNOWLEDGE THAT THE
OBLIGATIONS UNDER THE TERM B CREDIT AGREEMENT AND EACH LOAN DOCUMENT EXECUTED IN
CONNECTION THEREWITH, ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF
RESCISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR
DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR
ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS UNDER THE
TERM B CREDIT AGREEMENT AND EACH LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH
OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
ADMINISTRATIVE AGENT OR ANY LENDER.  BORROWER AND EACH GUARANTOR HEREBY
VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE EACH AGENT-RELATED
PERSON, EACH ISSUING BANK, EACH LENDER AND ITS PREDECESSORS, AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, AGENTS, ATTORNEYS-IN-FACT, SUCCESSORS,
AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH
BORROWER OR ANY GUARANTOR MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED
PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING OUT
OF OR IN CONNECTION WITH OR BY REASON OF THE TERM B CREDIT AGREEMENT OR ANY LOAN
DOCUMENT EXECUTED IN CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE TERM B CREDIT AGREEMENT OR ANY LOAN DOCUMENT EXECUTED IN
CONNECTION THEREWITH, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.


11.           Waiver of Section 1542 of the Civil Code of California.  Borrower
and each Guarantor hereby expressly waive the provisions of Section 1542 of the
Civil Code of California, which provides as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


12.           ENTIRETIES.  THE TERM B CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS AMENDED BY THIS AMENDMENT, REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES ABOUT THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


[Signature pages follow.]



0909001GD
Third Amendment of Term B A-Third Amendment of Term B Credit Agreement.doc
 
 

--------------------------------------------------------------------------------

 

EXECUTED as of the day and year first mentioned.




BANK OF AMERICA, N.A., as Administrative Agent




By:
/s/ Eyal Namordi
   
Eyal Namordi
Senior Vice President
 
       






Signature Page to Third Amendment of Term B Credit Agreement
 
 

--------------------------------------------------------------------------------

 

STANDARD PACIFIC CORP., a Delaware corporation




By:
/s/ John Stephens
   
John Stephens
Senior Vice President & Chief Financial Officer
       





By:
/s/ Lloyd H. McKibbin
   
Lloyd H. McKibbin
Senior Vice President and Treasurer
 
       






Signature Page to Third Amendment of Term B Credit Agreement
 
 

--------------------------------------------------------------------------------

 
To induce the Administrative Agent and Lenders to enter into this Amendment, the
undersigned jointly and severally (a) consent and agree to the Amendment’s
execution and delivery, (b) ratify and confirm that all guaranties, assurances,
and liens granted, conveyed, or assigned to Administrative Agent and Lenders
under the Loan Documents are not released, diminished, impaired, reduced, or
otherwise adversely affected by the Amendment and continue to guarantee, assure,
and secure the full payment and performance of all present and future
Obligations (except to the extent specifically limited by the terms of such
guaranties, assurances, or liens), (c) agree to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
guaranties, assignments, security agreements, deeds of trust, mortgages, and
other agreements, documents, instruments, and certificates as Administrative
Agent may reasonably deem necessary or appropriate in order to create, perfect,
preserve, and protect those guaranties, assurances, and liens, and (d) waive
notice of acceptance of this consent and agreement, which consent and agreement
binds the undersigned and their successors and permitted assigns and inures to
the Administrative Agent and Lenders and their respective successors and
permitted assigns.


GUARANTORS:


Barrington Estates, LLC, a Delaware limited liability company
Camarillo Village Park, LLC, a Delaware limited liability company
Foundry Lofts, LLC, a Delaware limited liability company
Hilltop Residential, Ltd., a Florida limited partnership
Lagoon Valley Residential, LLC, a California limited liability company
LB/L-Duc III Antioch 333, LLC, a Delaware limited liability company
Menifee Development, LLC, a California limited liability company
Parcel NLV 3.4, LLC, a Nevada limited liability company
Parcel NLV 4.1, LLC, a Nevada limited liability company
Parcel NLV 5.1, LLC, a Nevada limited liability company
Redwood Lofts, LLC, a California limited liability company
Standard Pacific Investment Corp., a Delaware corporation
Standard Pacific of Arizona, Inc., a Delaware corporation
Standard Pacific of Central Florida, a Florida general partnership
Standard Pacific of Colorado, Inc., a Delaware corporation
Standard Pacific of Jacksonville, a Florida general partnership
Standard Pacific of Las Vegas, Inc., a Delaware corporation
Standard Pacific of Orange County, Inc., a Delaware corporation
Standard Pacific of South Florida, a Florida general partnership
Standard Pacific of Southwest Florida, a Florida general partnership
Standard Pacific of Tampa, a Florida general partnership
Standard Pacific of Texas, Inc., a Delaware corporation
Standard Pacific of Tonner Hills, LLC, a Delaware limited liability company
Standard Pacific of the Carolinas, LLC, a Delaware limited liability company
Walnut Acquisition Partners, LLC, a California limited liability company



 
 

--------------------------------------------------------------------------------

 

By:
 
/s/ John Stephens
   
John Stephens, in his capacity as Principal Financial and Accounting Officer and
Treasurer of each of the above Guarantors which is a corporation, and in his
capacity as Principal Financial and Accounting Officer of each general partner
or managing member, as applicable, of each of the above Guarantors which is a
partnership or limited liability company
                 
By:
 
/s/ Lloyd H. McKibbin
   
Lloyd H. McKibbin, in his capacity as Assistant Treasurer of each of the above
Guarantors which is a corporation, and in his capacity as Assistant Treasurer of
each general partner or managing member, as applicable, of each of the above
Guarantors which is a partnership or limited liability company
     






Signature Page to Third Amendment of Term B Credit Agreement
 
 

--------------------------------------------------------------------------------

 


 
STANDARD PACIFIC OF COLORADO, INC., a Delaware corporation
                 
By:
/s/ Kathleen R. Wade
   
Kathleen R. Wade
     
Vice President
 
 








Signature Page to Third Amendment of Term B Credit Agreement
 
 
 

--------------------------------------------------------------------------------